Citation Nr: 0502324	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-14 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for pes planus and if so 
whether the reopened claim should be granted.

2.  Entitlement to an increased rating for residuals of a 
fracture of the 4th left metacarpal bone, with injury to 
Muscle Group IX, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO decision that denied the 
veteran's application to reopen a claim of service connection 
for pes planus, and denied a claim for an increase in a 10 
percent rating for residuals of a fracture of the 4th  left 
metacarpal bone with injury to Muscle Group IX.  In November 
2001, the Board remanded the veteran's claims to the RO for 
further evidentiary development. 

In August 2003, the Board denied the veteran's motion for 
reconsideration of a December 1980 Board decision which 
denied service connection for pes planus. 

In a December 2004 letter, the veteran was informed that the 
Veterans Law Judge who presided at the hearing he had in 
August 2001 was no longer employed by the Board.  Given such, 
the veteran was informed that he was entitled to another 
hearing.  The veteran declined this offer. 


FINDINGS OF FACT

1.  In a December 1980 Board decision, the veteran's claim of 
entitlement to service connection for pes planus was denied. 

2.  Evidence received since the December 1980 decision is not 
cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for pes planus. 

3.  The veteran's residuals of a fracture of the 4th left 
metacarpal bone includes limitation of motion with mild 
muscle damage.


CONCLUSIONS OF LAW

1.  The evidence submitted since the Board's December 1980 
decision is new and material; thus, the claim of service 
connection for pes planus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  

2.  The criteria for an increased rating for residuals of a 
fracture of the 4th left metacarpal bone with injury to 
Muscle Group IX have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230; 
38 C.F.R. § 4.73, Diagnostic Code 5309 (prior to March 7, 
2002, and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from June 1953 to May 1955. 

A review of the veteran's service medical records reveals 
that on pre-induction examination, in December 1952, he was 
noted to have second degree pes planus, which was strong to 
test.  He had a physical profile of 1; and a physical 
category of A.  The veteran presented for treatment in June 
and July 1953, complaining of flat feet.  He reported he had 
utilized built-in pads for his shoes since childhood.  
Following an examination, it was noted he had second degree 
pes planus.  In August 1953, he underwent an "OCS" 
examination and it was noted he had first degree flat feet; 
and the condition was described as very mild and 
asymptomatic.  A supplemental report, dated in September 
1953, reflects that the veteran underwent an orthopedic 
examination, during which he complained of flat feet.  He 
said that his feet were more comfortable in corrected shoes, 
but were still very painful when he marched.  It was noted he 
had given correction a fair trial.  The diagnosis was second 
degree pes planus, symptomatic.  It was recommended that he 
be placed on a permanent L-3 profile with no marching, 
kitchen patrol, or guard duty.  

A notation on the September 1953 aforementioned supplemental 
report reflects that the veteran was physically disqualified 
by reason of symptomatic pes planus. 

A January 1954 notation shows that the veteran had a desk 
job.  It was reported he did very little weight bearing but 
his feet were still painful.  An examination of his shoe 
revealed that such was rolling to the outer side.  Treatment 
included removal of the heel wedge and application of a 
Thomas heel.  

A personnel action dated in December 1954 reflects that the 
veteran's physical condition had improved and that approval 
was given for resumption of normal company duties.  

On separation examination in May 1955, the veteran's feet 
were reportedly clinically normal. 

In May 1955, the veteran underwent an open reduction of a 
fracture of the 4th left metacarpal bone and fixation with a 
metal pin. 

In a May 1978 statement, E. I. J., M.D., indicated that the 
veteran complained of painful feet after standing for long 
periods.  He indicated that the veteran had flat feet which 
had been unsuccessfully treated for several years. 

VA outpatient treatment records, dated in the late 1970s, 
show that the veteran was utilizing custom shoes with 
supports.

VA outpatient treatment records, dated from 1999 to 2002, 
show treatment for pes planus.

The report of a July 1999 VA hand, thumb, and fingers 
examination shows that the veteran complained of a weakened 
grip of the left hand due to damaged intrinsic muscles of 
Muscle Group IX.  He said he had pain when trying to hold 
tools.  On examination, his gross grip was intact.  He said 
he could not touch the tip of the thumb to the tip of his 4 
digits but the tips of his fingers could touch the medial 
transverse fold.  He had full range of motion of the left 
wrist, and fingers of the left hand.  The diagnoses included 
a fracture of the left hand, with complete healing of the 
fracture without complications. 

A July 1999 VA muscles examination report shows that the 
veteran reported experiencing weakness and pain in the left 
hand since fracturing his 4th left metacarpal bone.  He said 
that holding things too long and lifting caused problems with 
his hand.  On objective examination, it was noted that the 
effected muscle was the hypothenar muscle of Muscle Group IX.  
It was noted he had muscle pain but that his activities were 
not limited by fatigue or the inability to move his joints.  
There was no muscle herniation.  He had mild weakness of the 
hypothenar and intrinsic muscles of the 4th and 5th fingers.  
There was no loss of muscle function or joint function.  He 
was able to close his left hand.  X-ray studies (completed in 
December 1998) showed a completely healed old fracture of the 
4th metacarpal bone with an intact orthopedic pin.  The 
diagnoses were:  mild weakness of the intrinsic and 
hypothenar muscles of the left hand (Group IX); and an old 
fracture of the 4th metacarpal bone with an open reduction 
and internal fixation with a pin.  

At an August 2001 Board hearing, the veteran testified that 
his pes planus worsened during service, and he was placed on 
limited duty as a result.  With regard to his claim for an 
increased rating, he said he was right hand dominant, and 
only used his left hand 10 percent of the time.  He said that 
he could not rely on his left hand due to muscle damage and 
limitation of motion.  He said that his hand condition had 
effected his job as a window washer in that he had difficulty 
holding tools. 

An April 2003 VA hand, thumb, and fingers examination report 
shows that the examiner had the opportunity to review the 
claims folder to include the 1999 VA examination reports.  
During the examination, the veteran complained of pain over 
the scar of his left ring finger, numbness over his left ring 
and little fingers, a weakened grasp of his left hand, and 
pain of the left hand when he slept on such.  He said he 
experienced flare-ups on repeated use and had additional loss 
in range of motion and function of the left hand during 
flare-ups.  He said his condition was alleviated through 
rest.  On objective examination, his range of motion of the 
fingers of the left hand and left wrist was described as 
full.  He could touch the thumb to the tip of all fingers and 
the tips of all fingers could approximate the median 
transverse fold.  Specifically, his left ring finger was 
capable of flexion such that the tip was within 2 inches of 
the transverse fold.  He had a 20 degree deficit at the 4th 
metacarpal joint in extension when the hand was held 
straight; and it was opined that there was a high possibility 
that such was due to muscle weakness and not ankylosis of the 
joint.  It was noted that pain in the ring finger could 
significantly limit functional ability during a flare-up or 
when the joint was repeatedly used.  It was noted that the 
exact degree of limitation of motion could not be determined, 
but was mild.  There was no ankylosis, weakened movement, 
excess fatigability, or incoordination of the left wrist.  
His 2 finger grip was intact but weak between the thumb, and 
the ring and little fingers.  His dexterity was intact.  His 
left ring and little finger adductor and abductor muscles 
were weaker.  X-rays were noted as showing an old fracture of 
the shaft of the 4th metacarpal bone.  The diagnoses 
included: an old closed comminuted facture of the 4th  left 
metacarpal bone due to a fall; an open reduction with 
internal fixation of the 4th left metacarpal bone for 
treatment of a medial deformity with an intramedullary pin; 
residual weakness of the left hand and 4th and 5th fingers due 
to mild weakness of the Muscle Group IX; and residual sensory 
deficits over the left ring and little fingers. 

An April 2003 VA peripheral nerves examination report shows 
that the veteran complained of pain of the left 4th and 5th 
fingers, particularly when making a grip with his left hand.  
He did not complain of radiation of pain.  He said that there 
had been a progressive decrease in the dexterity of his left 
hand, particularly with fine motor movements, but other than 
that he had normal function of the hands.  On examination, he 
had slight to moderate abduction of the 4th finger, with no 
noted deformity.  He had a slightly diminished ability to 
rapidly alternate flexion and extension, but he was able to 
flex the finger to the palm of the hand.  The strength of the 
hand was normal for his age.  There was no noticeable 
weakness in the left hand.  It was concluded that the 
veteran's complaints of some loss and diminution of function 
in the left hand with pain were corroborated by objective 
findings of mild neurological deficits of the hand and were 
consistent with the history of an injury in 1954. 

By a May 2004 RO decision, service connection for a residual 
scar of the 4th  left finger was granted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, 
in pertinent part, at 38 C.F.R. § 3.159 (2003)).

With respect to the veteran's claims, the Board finds that 
the notification requirements of the VCAA have been satisfied 
in this case.  In particular, the Board notes that evidence 
development letters were issued in January 2002 and March 
2004, and the veteran was advised of the type of evidence 
necessary to substantiate his claims.  

In the aforementioned letters, the veteran was also advised 
of his and VA's responsibilities under the VCAA, including 
what evidence should be provided by the veteran and what 
evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believed 
may be relevant to his claims, and he was advised of what VA 
would do to assist him in the development of his claims.  

Although the letters were issued after the initial 
adjudication of this issue by the agency of original 
jurisdiction (AOJ), the Board finds that to decide the appeal 
would not be prejudicial to the claimant.  In this case, the 
notice provided to the veteran was provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was re-
adjudicated, and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In addition, he has been 
afforded appropriate VA examinations in response to his claim 
for an increased evaluation.  Moreover, as explained below, 
the Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim to reopen.  
Accordingly, the Board is also satisfied that VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to these claims.. 

Analysis

Pes Planus

The veteran is seeking entitlement to service connection for 
pes planus, arguing that it was aggravated during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225 (1991).  

In a December 1980 decision, the Board essentially concluded 
that the evidence of record did not show aggravation of pes 
planus during service.

Evidence reviewed by the Board includes the veteran's service 
medical records, which show that second degree pes planus was 
noted on pre-induction examination.  During the first few 
months of service, he received treatment for pes planus 
including "corrected shoes."  He was also given limited 
duty.  In December 1954, it was noted that the veteran's 
condition had improved and that he was capable of normal 
duties.  (It is unclear whether the veteran's feet or some 
other condition had improved.)  At the time of his service 
separation examination in May 1955, his feet were described 
as clinically normal. 

The Board also reviewed post-service medical evidence from VA 
and private sources which shows that the veteran was treated 
for foot problems in the late 1970s and was noted as having 
pes planus.
 
Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  (It is 
acknowledged that the legal standard of what constitutes "new 
and material" evidence was recently amended.  This amendment 
is inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a).)

In March 1999, the veteran filed an application to reopen a 
claim of service connection for pes planus.  Since filing his 
application, evidence has been received to include a November 
2001 VA medical record.  This medical record reflects that 
the veteran reported a history of flat feet all of his life.  
He also reported that his feet first became painful during 
service.  Following an examination, it was concluded that it 
was possible that the painful aspect of the veteran's foot 
condition was related to activities performed during service. 

The Board concludes that the November 2001 VA medical record 
is both new and material.  This evidence, which addresses the 
matter of etiology, is neither cumulative nor redundant of 
evidence previously received and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for pes planus.  As new and 
material evidence has been received, the claim has been 
reopened.  

Having reopened the veteran's claim, the Board believes that 
further evidentiary development is warranted.  This matter 
will be discussed in greater detail in the remand that 
follows the order section of this decision.

Left Ring Finger

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.   38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Historically, the veteran was assigned a 10 percent 
disability rating for his service-connected left ring finger 
disability under 38 C.F.R. § 4.73, Diagnostic Code 5309 
(Muscle Group IX).  Diagnostic Code 5309 regards the 
intrinsic muscles of the hand.  38 C.F.R. § 4.73.  A note to 
Diagnostic Code 5309 provides that muscle injuries to the 
hand should be rated based on limitation of motion of the 
effected digit, with a minimum rating of 10 percent.  Id.

During the pendency of the veteran's appeal, the schedular 
criteria by which ankylosis and limitation of motion of the 
fingers are rated changed.  See 67 Fed. Reg. 48784-48787 
(Jul. 26, 2002) (effective August 26, 2002).  

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

As to the criteria for rating residuals of an injury to the 
4th or ring finger of the left hand, new Diagnostic Code 
5230, provides that limitation of motion in either the minor 
or major hand is rated as noncompensably disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5230 (2004).

New Diagnostic Code 5227 provides that ankylosis of the ring 
finger, in either the minor or major hand, is rated as 
noncompensably disabling.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 (2004).  A note to new Diagnostic Code 5227 
provides that, in rating the disability, one should also 
consider whether it should be evaluated as amputation under 
Diagnostic Code 5155, whether an additional evaluation is 
warranted for limitation of motion of other digits, and 
whether an additional evaluation is warranted for 
interference with the overall function of the hand.  

Old Diagnostic Code 5227, provides that ankylosis of the ring 
finger, in either the minor or major hand, is rated as 
noncompensably disabling.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 (2002).  A note to old Diagnostic Code 5227, 
provides that extremely unfavorable ankylosis of the ring 
finger should be rated as amputation under old Diagnostic 
Code 5155.  

Under the former or current criteria, Diagnostic Code 5155, 
provides that amputation of the ring finger, in either the 
minor or major hand, is rated as 10 percent disabling when it 
is without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto and 20 percent 
disabling when associated with metacarpal resection (more 
than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic 
Code 5155 (2002-2004).
 
As an initial matter, the Board notes that the following 
decision addresses the extent of residual symptomatology 
attributable to a fracture of the 4th left metacarpal bone to 
include limitation of motion and any muscle damage.  The 
extent of any residual scarring and neurological 
symptomatology will not be discussed.  Service connection for 
a scar of the left ring finger was granted and a 10 percent 
rating was assigned in a May 2004 RO decision.  The veteran 
has not expressed disagreement with this decision; however, 
it is noted that he still has time to do so.  Given that the 
matter of an increased rating for a scar is not ripe for 
appellate review it will not be discussed.  The matter of 
whether the veteran has neurological symtpomatology which is 
attributable to his fracture of the 4th left metacarpal bone 
has not yet been addressed by the RO.  The remand directives 
that follow will address this lingering matter.
 
In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates that a rating in excess 
of 10 percent is not warranted for residuals of a fracture of 
the 4th left metacarpal bone with injury to Muscle Group IX.

VA examinations, conducted in July 1999, disclosed objective 
findings of muscle pain with no herniation.  The veteran had 
essentially full range of motion of the fingers of the left 
hand.  The diagnoses included mild weakness of the intrinsic 
and hypothenar muscles of the left hand (Group IX).  In 2003, 
the veteran underwent additional VA examinations.  An April 
2003 hand, thumb, and finger examination report reveals the 
opinion that the veteran had full range of motion of the 
fingers of the left hand (to include the metacarpal 
phalangeal, proximal interphalangeal, and distal 
interphalangeal joints).  It was also noted that he had a 20 
degree limitation of extension.  Ankylosis was not noted.  
The adductor and abductor muscles of the ring finger were 
described as "weaker."  The diagnoses included mild 
weakness of the left hand, 4th and 5th fingers. 

Injury of Muscle Group IX, or the muscle group that acts in 
grasping movements of the hand, is rated under 38 C.F.R. § 
4.73, Diagnostic Code 5309, which provides that injuries of 
Group IX are to be rated on limitation of motion, but that a 
minimum 10 percent rating is to be assigned for such muscle 
group impairment.  As previously indicated, the Diagnostic 
Codes that specifically contemplate limitation of motion of 
the finger at issue call for a noncompensable evaluation.  
Therefore, as the veteran's 4th left finger condition is 
already rated as 10 percent disabling, a higher disability 
rating is not warranted under Diagnostic Code 5309.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for residuals of a fracture of the 4th  left 
metacarpal bone.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
10 percent evaluation for the residuals of a fracture of the 
4th left metacarpal bone, which is the maximum allowable 
rating for limitation of motion of the left ring finger.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 do not provide a basis for a higher 
evaluation.  See Johnston, 10 Vet. App. at 85.

There is no medical evidence of record which shows that the 
fracture of the 4th left metacarpal bone is productive of 
extremely unfavorable ankylosis or otherwise analogous to 
amputation of the ring finger with metacarpal resection.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227, 5230 (prior 
to March 7, 2002 and 2004).  In addition, any residual 
symptomatology effecting the 5th finger has been referred to 
the RO for consideration in the following remand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227, Note (2004). 

Finally, the Board recognizes that the veteran's service-
connected residuals of a fracture of the 4th left metacarpal 
bone may limit his efficiency in certain tasks such as window 
washing.  However, it does not present manifestations that 
could be regarded as presenting an exceptional or unusual 
disability.  His disability picture is not reflective of 
factors that take it outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the finger disability at issue does not warrant referral 
for the assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).




ORDER

New and material evidence having been presented, reopening of 
the veteran's claim of entitlement to service connection for 
pes planus is granted.  

An increased rating for residuals of a fracture of the 4th 
left metacarpal bone with injury to Muscle Group IX is 
denied.


REMAND

The Board concludes that additional evidentiary development 
is necessary in this case.  Specifically, the Board finds 
that the RO should arrange for the veteran to undergo a VA 
podiatric examination to clarify the nature and etiology of 
his pes planus to include whether such became aggravated 
during military service.  38 C.F.R. § 3.159.  Outstanding, 
relevant medical records should also be obtained.

In addition, the RO is instructed to adjudicate the claim of 
service connection for neurological disability of the 4th and 
5th fingers, secondary to residuals of a fracture of the 4th 
left metacarpal bone.  Notably, an April 2003 VA examination 
report reflects the opinion that the veteran had neurologic 
deficits which were consistent with his history of a having 
injured his hand in the 1950s.  It is noted that the Board 
previously referred this claim to the RO in its November 2001 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his feet since his 
discharge from service or treatment or 
evaluation for neurological impairment of 
his left hand since March 2004, or to 
provide the identifying information and 
any authorization necessary to enable the 
RO to obtain such evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  In any event, the RO should obtain a 
copy of any pertinent VA outpatient 
records for the period since November 
2001.

4.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a podiatrist 
or physician with appropriate expertise 
to determine the nature and etiology of 
his pes planus.  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  All 
findings should be reported in detail.  
Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's pes planus chronically 
increased in severity during service and 
if so whether the increase was clearly 
and unmistakably due to natural progress.  
The supporting rationale for the opinion 
must also be provided.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  The RO should adjudicate the claim of 
service connection for neurological 
disability of the 4th and 5th fingers, 
secondary to a fracture of the 4th left 
metacarpal bone.  It should inform the 
veteran of his appellate rights with 
respect to this decision.

7.  The RO should adjudicate the reopened 
claim for service connection for pes 
planus.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded the requisite time in which 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action.  All issues properly in appellate 
status should be returned to the Board at the same time.   By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


